DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 8, 10, 13-14, 17-18, 21, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando (US 20180287651 A1) in view of Goto (US 20220038192 A1).  
For claim 1, Fernando discloses (Abstract, figure 2, [0019], [0032], [0035], [0042], [0063]-[0065]) a method of open space calibration of an antenna array module of a wireless communication device in a wireless communication network, the method comprising: 
performing an open space calibration including a user to hold the wireless communication device during the open space calibration ([0063]-[0065], open space calibration including when object 206 is not detected (or farther away)); 
transmitting a proximity test signal from the antenna array module (figure 2, signal 208-1); 
measuring a value of a first signal received at the antenna array module in response to transmitting the proximity test signal (figure 2, [0063]); and 
storing the value of the first signal as an open space calibration value of the antenna array module ([0063], use these measurements to compare with a later-collected digital receive signal 324-2). 
Fernando fails to mention displaying, on a display of the wireless communication device, a calibration instruction prompting a user to hold the wireless communication device during the calibration. 
In the same field of endeavor, Goto discloses a radio frequency antenna calibration comprising ([0085]-[0090], [0103], figure 5) displaying, on a display of a wireless communication device, an open space calibration instruction prompting a user to hold the wireless communication device during the open space calibration. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Goto into the art of Fernando as to include displayed instruction to improve user experience.  
For claim 4, Fernando in combination with Goto substantially teaches the limitation in claim 1, Fernando discloses further comprising at least one of: initiating the open space calibration of the antenna array module during a bootup of the wireless communication device; initiating the open space calibration of the antenna array module in response to detecting a coupling of a protective cover to the wireless communication device; initiating the open space calibration of the antenna array module in response to determining that a difference between a characterized open space calibration value stored in a memory of the wireless communication device and a prior open space calibration value is greater than a predetermined threshold; or initiating the open space calibration of the antenna array module in response to receiving a command to calibrate the antenna array module ([0070], [0074], figure 3, processor/controller 122 for initiating the open space calibration).  
For claim 5, Fernando in combination with Goto substantially teaches the limitation in claim 1, Fernando discloses “multiple antennas 124 located on different sides of the computing device 102 (e.g., a top, a bottom, or opposite sides), the described techniques enable the user to be detected with respect to each antenna 124. In this way, transmission parameters can be independently adjusted relative to the range of the object 206 with respect to each antenna 124” ([0036]).  
Goto discloses wherein displaying, on the display of the wireless communication device, the open space calibration instruction further comprises: displaying an instruction to hold the wireless communication device without covering the antenna array module and ensure that no object is within a given distance of the wireless communication device in each of a plurality of directions from the wireless communication device ([0085]-[0090], [0103], figure 5). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Goto into the art of Fernando as modified by Goto as to include displayed instruction to improve user experience.  
For claim 8, Fernando in combination with Goto substantially teaches the limitation in claim 1, Goto discloses wherein displaying, on the display of the wireless communication device, the open space calibration instruction further comprises: providing a visualization of a location in which the user is to grasp the wireless communication device on the display of the wireless communication device ([0085]-[0090], [0103], figure 5). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Goto into the art of Fernando as modified by Goto as to include displayed instruction to improve user experience.  
For claim 10, Fernando in combination with Goto substantially teaches the limitation in claim 1, Fernando discloses further comprising: configuring, by the wireless communication device, the antenna array module as an antenna array module proximity sensor; transmitting the proximity test signal from the antenna array module; measuring a second value of a second signal received at the antenna array module in response to transmitting the proximity test signal; and determining that an object is covering at least a portion of the antenna array module or within a predefined distance from the antenna array module when the second value of the second signal is different from the value of the first signal ([0032], [0035], [0042], [0063]-[0065]).
For claim 13, Fernando in combination with Goto substantially teaches the limitation in claim 1, Goto discloses further comprising: transmitting the proximity test signal from the antenna array module while displaying, on the display of the wireless communication device, the open space calibration instruction ([0085]-[0090], [0103], figure 5). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Goto into the art of Fernando as modified by Goto as to include displayed instruction to improve user experience.  
For claim 14, Fernando discloses (Abstract, figure 2, [0019], [0032], [0035], [0042], [0063]-[0065]) a wireless communication device for wireless communication in a wireless communication network, comprising: an antenna array module; a wireless transceiver communicatively coupled to the antenna array module; a memory; and a processor communicatively coupled to the antenna array module, the wireless transceiver, and the memory, wherein the processor is configured to: 
perform an open space calibration including a user to hold the wireless communication device during the open space calibration ([0063]-[0065], open space calibration including when object 206 is not detected (or farther away)); 
transmit a proximity test signal from the antenna array module (figure 2, signal 208-1); 
measure a value of a first signal received at the antenna array module in response to transmitting the proximity test signal (figure 2, [0063]); and 
store the value of the first signal as an open space calibration value of the antenna array module ([0063], use these measurements to compare with a later-collected digital receive signal 324-2).
Fernando fails to mention display, on a display of the wireless communication device, a calibration instruction prompting a user to hold the wireless communication device during the calibration. 
In the same field of endeavor, Goto discloses a radio frequency antenna calibration comprising ([0085]-[0090], [0103], figure 5) displaying, on a display of a wireless communication device, an open space calibration instruction prompting a user to hold the wireless communication device during the open space calibration. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Goto into the art of Fernando as to include displayed instruction to improve user experience.  
For claim 17, Fernando in combination with Goto substantially teaches the limitation in claim 14, Fernando discloses wherein the processor is further configured to at least one of: initiate the open space calibration of the antenna array module during a bootup of the wireless communication device; initiate the open space calibration of the antenna array module in response to detecting a coupling of a protective cover to the wireless communication device; initiate the open space calibration of the antenna array module in response to determining that a difference between a characterized open space calibration value stored in a memory of the wireless communication device and a prior open space calibration value is greater than a predetermined threshold; or initiate the open space calibration of the antenna array module in response to receiving a command to calibrate the antenna array module ([0070], [0074], figure 3, processor/controller 122 for initiating the open space calibration).  
For claim 18, Fernando in combination with Goto substantially teaches the limitation in claim 14, Fernando discloses “multiple antennas 124 located on different sides of the computing device 102 (e.g., a top, a bottom, or opposite sides), the described techniques enable the user to be detected with respect to each antenna 124. In this way, transmission parameters can be independently adjusted relative to the range of the object 206 with respect to each antenna 124” ([0036]).  
Goto discloses wherein the processor is configured to display, on the display of the wireless communication device, the open space calibration instruction by further configuring the processor to: display an instruction to hold the wireless communication device without covering the antenna array module and ensure that no object is within a given distance of the wireless communication device in each of a plurality of directions from the wireless communication device ([0085]-[0090], [0103], figure 5). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Goto into the art of Fernando as modified by Goto as to include displayed instruction to improve user experience.  
For claim 21, Fernando in combination with Goto substantially teaches the limitation in claim 14, Goto discloses wherein the processor is configured to display, on the display of the wireless communication device, the open space calibration instruction by further configuring the processor to: provide a visualization of a location in which the user is to grasp the wireless communication device on the display of the wireless communication device ([0085]-[0090], [0103], figure 5). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Goto into the art of Fernando as modified by Goto as to include displayed instruction to improve user experience.  

For claim 23, Fernando in combination with Goto substantially teaches the limitation in claim 14, Fernando discloses wherein the processor is further configured to: configure the antenna array module as an antenna array module proximity sensor; transmit the proximity test signal from the antenna array module; measure a second value of a second signal received at the antenna array module in response to transmitting the proximity test signal; and determine that an object is covering at least a portion of the antenna array module or within a predefined distance from the antenna array module when the second value of the second signal is different from the value of the first signal ([0032], [0035], [0042], [0063]-[0065]).
For claim 26, Fernando in combination with Goto substantially teaches the limitation in claim 14, Goto discloses wherein the processor is further configured to: transmit the proximity test signal from the antenna array module while displaying, on the display of the wireless communication device, the open space calibration instruction ([0085]-[0090], [0103], figure 5). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Goto into the art of Fernando as modified by Goto as to include displayed instruction to improve user experience.  

Claims 2-3, 9, 15-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando (US 20180287651 A1) as modified by Goto (US 20220038192 A1), in view of Tsvelykh (US 20200319327 A1).  
For claim 2, Fernando in combination with Goto substantially teaches the limitation in claim 1, but fails to mention wherein the measuring the value of the first signal received at the antenna array module comprises: measuring a received version of the proximity test signal at two respective polarizations.  
This teaching is disclosed by Tsvelykh ([0068]-[0072], [0124], figure 3A). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Tsvelykh into the art of Fernando as modified by Goto as to improve detection accuracy.  
For claim 3, Fernando in combination with Goto substantially teaches the limitation in claim 1, but fails to mention wherein the measuring the value of the first signal received at the antenna array module comprises: measuring a received version of the proximity test signal as a cross-polarization perturbation of the received version of the proximity test signal at two respective polarizations.  
This teaching is disclosed by Tsvelykh ([0068]-[0072], [0124], figure 3A). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Tsvelykh into the art of Fernando as modified by Goto as to improve detection accuracy.  
For claim 9, Fernando in combination with Goto substantially teaches the limitation in claim 1, but fails to mention wherein the transmitting the proximity test signal from the antenna array module, and measuring the value of the first signal received at the antenna array module in response to transmitting the proximity test signal further comprises: transmitting the proximity test signal from at least one antenna of the antenna array module; and measuring the value of the first signal at two other antennas of the antenna array module that are cross-polarized with respect to one another.  
This teaching is disclosed by Tsvelykh ([0068]-[0072], [0124], figure 3A). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Tsvelykh into the art of Fernando as modified by Goto as to improve detection accuracy.  
For claim 15, Fernando in combination with Goto substantially teaches the limitation in claim 14, but fails to mention wherein the processor is configured to measure the value of the first signal received at the antenna array module by further configuring the processor to: measure a received version of the proximity test signal at two respective polarizations.
This teaching is disclosed by Tsvelykh ([0068]-[0072], [0124], figure 3A). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Tsvelykh into the art of Fernando as modified by Goto as to improve detection accuracy.  
For claim 16, Fernando in combination with Goto substantially teaches the limitation in claim 14, but fails to mention wherein the processor is configured to measure the value of the first signal received at the antenna array module by further configuring the processor to: measure a received version of the proximity test signal as a cross-polarization perturbation of the received version of the proximity test signal at two respective polarizations.
This teaching is disclosed by Tsvelykh ([0068]-[0072], [0124], figure 3A). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Tsvelykh into the art of Fernando as modified by Goto as to improve detection accuracy.  
For claim 22, Fernando in combination with Goto substantially teaches the limitation in claim 14, but fails to mention wherein the processor is configured transmit the proximity test signal from the antenna array module, and measure the value of the first signal received at the antenna array module in response to transmitting the proximity test signal by further configuring the processor to: transmit the proximity test signal from at least one antenna of the antenna array module; and measure the value of the first signal at two other antennas of the antenna array module that are cross-polarized with respect to one another.
This teaching is disclosed by Tsvelykh ([0068]-[0072], [0124], figure 3A). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Tsvelykh into the art of Fernando as modified by Goto as to improve detection accuracy.  



Claims 6-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando (US 20180287651 A1) as modified by Goto (US 20220038192 A1), in view of Hoffman (US 20190025403 A1).    
For claim 6, Fernando in combination with Goto substantially teaches the limitation in claim 5, but fails to mention wherein the given distance is between 30 cm and 60 cm.  
Hoffman discloses an antenna array calibration using targets/objects including positioning targets/objects in a given distance, wherein the given distance is between 30 cm and 60 cm ([0017]- [0020], [0075], figure 2B).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Hoffman into the art of Fernando as modified by Goto as to include such calibration range as a further embodiment.  
For claim 7, Fernando in combination with Goto substantially teaches the limitation in claim 5, but fails to mention wherein the given distance is between 30 cm and 40 cm.  
Hoffman discloses an antenna array calibration using targets/objects including positioning targets/objects in a given distance, wherein the given distance is between 30 cm and 40 cm ([0017]- [0020], [0075], figure 2B).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Hoffman into the art of Fernando as modified by Goto as to include such calibration range as a further embodiment.  
For claim 19, Fernando in combination with Goto substantially teaches the limitation in claim 18, but fails to mention wherein the given distance is between 30 cm and 60 cm.
Hoffman discloses an antenna array calibration using targets/objects including positioning targets/objects in a given distance, wherein the given distance is between 30 cm and 60 cm ([0017]- [0020], [0075], figure 2B).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Hoffman into the art of Fernando as modified by Goto as to include such calibration range as a further embodiment.  
For claim 20, Fernando in combination with Goto substantially teaches the limitation in claim 18, but fails to mention wherein the given distance is between 30 cm and 40 cm.
Hoffman discloses an antenna array calibration using targets/objects including positioning targets/objects in a given distance, wherein the given distance is between 30 cm and 40 cm ([0017]- [0020], [0075], figure 2B).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Hoffman into the art of Fernando as modified by Goto as to include such calibration range as a further embodiment.  
Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando (US 20180287651 A1) as modified by Goto (US 20220038192 A1), in view of Korsbo (US 20150009063 A1).    
For claim 11, Fernando in combination with Goto substantially teaches the limitation in claim 1, but fails to mention further comprising: comparing the open space calibration value of the antenna array module to a characterized open space calibration value stored in a memory of the wireless communication device; and verifying that the antenna array module is uncovered during the measuring of the value of the first signal when a difference between variances of the open space calibration value and the characterized open space calibration value is less than a predetermined amount.
Korsbo discloses (Abstract) a testing radar device including comparing a test value (a first verification level) to a characterized test value (a known reference reflector level) stored in a memory ([0016], [0018], [0026], [0058]); and verifying that the test result is positive during measuring of the value of the first signal when a difference between variances of the test value and the characterized test value is less than a predetermined amount ([0026], [0058] “said first difference is less than a first threshold value”).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Korsbo into the art of Fernando as modified by Goto as to compare the calibration value to the known/stored calibration value and their difference to a threshold for verifying the calibration value being accurate and confident.  

For claim 24, Fernando in combination with Goto substantially teaches the limitation in claim 14, but fails to mention wherein the processor is further configured to: compare the open space calibration value of the antenna array module to a characterized open space calibration value stored in the memory of the wireless communication device; and verify that the antenna array module is uncovered during the measuring of the value of the first signal when a difference between variances of the open space calibration value and the characterized open space calibration value is less than a predetermined amount.
Korsbo discloses (Abstract) a testing radar device including comparing a test value (a first verification level) to a characterized test value (a known reference reflector level) stored in a memory ([0016], [0018], [0026], [0058]); and verifying that the test result is positive during measuring of the value of the first signal when a difference between variances of the test value and the characterized test value is less than a predetermined amount ([0026], [0058] “said first difference is less than a first threshold value”).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Korsbo into the art of Fernando as modified by Goto as to compare the calibration value to the known/stored calibration value and their difference to a threshold for verifying the calibration value being accurate and confident.  

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando (US 20180287651 A1) as modified by Goto (US 20220038192 A1), in view of Kim (US 10169559 B2).    
For claim 12, Fernando in combination with Goto substantially teaches the limitation in claim 1, but fails to mention further comprising: measuring a magnitude of motion of the wireless communication device; and verifying that the user complies with the open space calibration instruction when the magnitude of the motion of the wireless communication device is greater than a predetermined threshold.  
Kim discloses a wireless communication device including measuring a magnitude of motion of the wireless communication device; and verifying that the user complies with an action when the magnitude of the motion of the wireless communication device is greater than a predetermined threshold (column 11 line 59-column 12 line 16, column 14 lines 25-37).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kim into the art of Fernando as modified by Goto as to use the motion feature to determine user’s action for improving user cooperation.    
For claim 25, Fernando in combination with Goto substantially teaches the limitation in claim 14, but fails to mention wherein the processor is further configured to: measure a magnitude of motion of the wireless communication device; and verify that the user complies with the open space calibration instruction when the magnitude of the motion of the wireless communication device is greater than a predetermined threshold.
Kim discloses a wireless communication device including measuring a magnitude of motion of the wireless communication device; and verifying that the user complies with an action when the magnitude of the motion of the wireless communication device is greater than a predetermined threshold (column 11 line 59-column 12 line 16, column 14 lines 25-37).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kim into the art of Fernando as modified by Goto as to use the motion feature to determine user’s action for improving user cooperation.    

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 




/Rui Meng Hu/
R.H./rh
November 3, 2022

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643